EXHIBIT 23B CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Retirement Committee of the Culp, Inc. Employees’ Retirement Builder Plan High Point, North Carolina We consent to the incorporation by reference in the Registration Statement No. 33-13310 on Form S-8 of our report dated June 22, 2012, with respect to the financial statements and schedules of the Culp, Inc. Employees’ Retirement Builder Plan included in this Annual Report on Form 11-K for the year ended December 31, 2011. /s/ Dixon Hughes Goodman LLP High Point, North Carolina June 27, 2013
